
	

114 HR 1986 IH: Stop EPA Overregulation of Rural Americans
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1986
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Rouzer (for himself, Mr. Sensenbrenner, Mr. Grothman, Mr. Ribble, Mr. Jones, Mr. Walker, Mrs. Hartzler, Mr. Graves of Missouri, Mr. Bishop of Michigan, Mrs. Miller of Michigan, and Mr. Meadows) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To repeal the Environmental Protection Agency’s most recent rule for new residential wood heaters.
	
	
 1.Short titleThis Act may be cited as the Stop EPA Overregulation of Rural Americans.2.Repeal of rule for new residential wood heatersThe final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces published at 80 Fed. Reg. 13672 (March 16, 2015) shall have no force or effect and shall be treated as if such rule had never been issued.
		
